Citation Nr: 0430288	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-34 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), evidentiary development is necessary.

At a September 2004 hearing, the veteran submitted evidence 
with a waiver of RO consideration that his military specialty 
(97B40, reflected on his DD Form 214) while serving in 
Vietnam involved "supervision and management."  Operations 
included planning, conducting, and supervising offensive and 
defensive CI operations.  The veteran's DD Form 214 indicates 
his last duty assignment was "MACV ADV TEAM 42 USARV."   

The veteran testified he was assigned to a District 
Intelligence Operations Coordination Center, where he paid 
for information provided by Vietnamese Nationals.  He stated 
that he would occasionally contact the Intelligence Branch of 
the US Army Organization Unit, which in his case was the 
173rd Airborne.  

The veteran described a stressor in the "Qui Nhon District" 
with "Mack V Advisory Team 42."  Once while traveling on 
assignment, the veteran stated, he sustained automatic 
gunfire.  He reported that he drove away and refused to stop 
at a group of South Vietnamese uniformed soldiers, and later 
found out that the VC often dressed in South Vietnamese 
uniforms to capture Americans.  

The other described stressor involved a rocket attack.  The 
veteran was prepared for a ground attack, but saw an 
explosion about 40 feet from him, and hit the floor.  The 
veteran stated it happened in "August, September, October," 
in 1971 before he left.  He asserted that morning reports 
should have a record of the rocket attack.  

In a July 2003 statement filed with his notice of 
disagreement, the veteran stated that the rocket attack 
destroyed the kitchen and dining room, and that the 
information should be contained in daily reports.  

The RO received the veteran's personnel file, along with his 
service medical records, which did not corroborate the 
stressors.  Rather, the personnel records reflect the 
veteran's various locations in the military, as well as 
training he received.  Given the nature of the described 
stressor as a rocket attack on his compound, and the holding 
in Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
corroboration of the stressor could come from a unit history, 
morning report, or daily log that recorded major offensive 
events.  

As such, the RO should attempt to verify the stressors via 
the US Armed Services Center for Unit Records Research 
(USASCURR).  The RO should attempt to narrow the timelines, 
for the sake of expediency at USASCURR.

The veteran also mentioned he received Social Security 
Administration (SSA) benefits for PTSD, and there is a 
computer inquiry in the file indicating the veteran receives 
support.  The record lacks, however, the comprehensive SSA 
records.  In order to gain a complete understanding of the 
veteran's disability, the records should be obtained. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record 
and ensure compliance with all VCAA 
notice and assistance requirements for 
a PTSD claim involving non-combat 
stressors.  

2.  The RO should obtain relevant SSA 
records.  The RO should send the 
appropriate information to USASCURR 
describing alleged stressor events, 
including the veteran's specific unit 
assignment.  Depending on USASCURR's 
response, which may direct the RO to 
get information from the National 
Personnel Records Center, the RO 
should follow-up on any indicated 
development.   If these efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file. 

3.  After conducting any additional 
indicated development, the RO should 
readjudicate the veteran's service 
connection claim for PTSD.  If the 
determination of the claim remains 
unfavorable to the veteran, the RO 
must issue a supplemental statement of 
the case and provide him a reasonable 
period of time to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




